Citation Nr: 1308346	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for blurred vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2007 the Veteran testified before the undersigned Veterans Law Judge during a video conference Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  Subsequently, the Board remanded this matter for further development in decisions dated in October 2007 and May 2011.  

The issue of entitlement to service connection for blurred vision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, if further action on his part is required.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's currently diagnosed tinnitus is etiologically related to his period of active service.  

2.  The evidence of record does not show that the Veteran's neck disorder, diagnosed as cervical spine degenerative joint disease, is etiologically related to active duty service, or to any incidents therein (to include presumptively).  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

2.  A neck disorder, diagnosed as cervical spine degenerative joint disease, was not incurred in or aggravated by any period of active service, nor may service incurrence or aggravation of arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in letters from the RO dated in February 2005 and March 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in September 2012.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2007.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal decided herein have been met.  

The duty to assist also has been fulfilled in this case.  There has been substantial compliance with the Board's previous remands as private medical records were requested or obtained.  The Veteran also was provided with adequate VA examinations of his tinnitus and cervical spine disorders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board).  In addition, the Veteran was provided the opportunity to testify before the Board about his claims.  The Board finds that the available evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Tinnitus

The Veteran seeks service connection for tinnitus.  In his claim the Veteran asserted that he believed his service connection claims were all due to asbestos exposure.  After receiving his February 2005 VCAA letter, which requested details on the Veteran's claimed asbestos exposure, he replied in a March 2005 statement that he was "around" cigarettes and chemicals while in service and he supposed that he was exposed to a lot of "bad" toxic substances while in service.  As for asbestos, he stated that he had not had an examination for asbestos and "was hoping the VA still did that type of thing."  In his subsequent statements and Board testimony, the Veteran never again referred to possible asbestos exposure.  

Service treatment records are negative for any complaints of, or treatment for, tinnitus.  A February 1976 service treatment record does show the excision of a sebaceous cyst in the left ear.  

A September 1978 service treatment record revealed that the Veteran complained of blockage in his right ear.  The ear was then irrigated as it was packed with wax.  

His April 1980 discharge examination revealed no hearing abnormalities.  On his contemporaneous report of medical history the Veteran did not list any ringing in his ears or difficulty hearing.  

Post-service, private medical records associated with the claims file do not show complaints of, or treatment for, tinnitus.  

During his April 2007 Board hearing, the Veteran testified that he could not recall when his tinnitus began, but said that he started to experience it while in service.  He recalled some incidents of exposure to loud noise in service.  For example, he recalled a missile launch from the submarine on which he was stationed when the launch blast blew an O ring underneath his watch station.  He said this was "extremely loud."  (In a signed statement received in October 2012, the Veteran stated that this O ring blast occurred in 1977 when he was not wearing hearing protection).  The Veteran also complained of the use of pneumatic needle guns to chip and paint his submarine when it was docked in Guam.  He testified that Guam's weather was not conducive to metal and paint and that his crewmates were constantly chipping and painting.  He said that the noise from the pneumatic needle guns echoed through the ship.  

The Veteran testified that he did not believe he was treated for tinnitus while in service although he did have his ears flushed.  He believed that he mentioned his tinnitus at the time of his discharge examination.  He said that at this time the ringing in his ears was intermittent although now it was constant.  He could not recall when he first sought medical attention after service for tinnitus.  The Veteran also testified that he encountered occupational noise exposure post-service doing machinist jobs.  He was not sure whether he mentioned the tinnitus to those who provided regular hearing tests in connection with this employment.  The Veteran said that he still had tinnitus, but occasionally it went from a ringing sound to a clicking sound in his left ear.  (See hearing transcript at pp. 2-8).  

The Veteran underwent a VA examination in June 2011.  He complained of bilateral constant ringing tinnitus and difficulty hearing.  He denied any history of otalgia, otorrhea, previous otologic surgery, use of amplication devices, or a middle ear disorder.  He reported a history of head trauma from a car accident when he was a youth and a family history of hearing loss.  He stated the onset of tinnitus was "quite a while ago" or approximately 10 to 20 years ago.  He also reported a history of noise exposure while in service as he served as a missile technician and did not wear hearing protection.  Post-service, he denied recreational noise exposure.  He did encounter noise exposure when he worked as a machinist in several jobs for more than 20 years, but wore hearing protection.  

On examination, the VA examiner opined that it was less likely than not that the Veteran's constant bilateral tinnitus was caused by or was a result of acoustic trauma in service.  She explained that service treatment records showed normal hearing upon induction and discharge from active duty and that the claims file did not show any complaints of, or treatment for, tinnitus during service or within one year of discharge.  Further, the Veteran reported the onset of his tinnitus to be approximately 10 to 20 years ago, or well after his discharge from active duty in May 1980.  Moreover, she noted that during his post-service period, the Veteran had reported a history of occupational noise exposure while employed in several jobs.  

Based on the competent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, as it is not shown that he has a current tinnitus disability that is etiologically related to his period of active military service.  

Initially, the Board notes that the Veteran's service treatment records are silent as to any documented tinnitus disorder while in service.  The Veteran testified that he was exposed to excessive noise in service, such as when an O ring blew beneath his station during a missile launch when he was stationed aboard a submarine and when crewmates used pneumatic needle guns to chip and paint the submarine when it was docked at Guam.  However, extensive service treatment records and his discharge examination failed to record any complaints of ringing in his ears.  

Subsequent to service, there is no competent medical evidence of a current tinnitus disability until the June 2011 VA examination revealed tinnitus.  However, this medical finding was 31 years following separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current tinnitus disorder was caused by or was a result of his period of service.  Further, the Board notes that the June 2011 VA examiner who produced a medical opinion in this case, after reviewing the claims file and interviewing and examining the Veteran, has contended persuasively that the Veteran's constant bilateral tinnitus is not related to active duty.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury prevents service connection from being granted for tinnitus.  See Hickson, 12 Vet. App. at 253.  

The Board recognizes the Veteran's contentions that his exposure to noise while in service, especially when he lacked hearing protection, contributed to his tinnitus.  To the extent that the Veteran contends that his tinnitus is due to his exposure to noise while in service, his lay opinion is outweighed by the competent medical evidence of record.  The record also lacks any medical evidence that the Veteran has suffered from tinnitus since service.  Moreover, the Veteran has made inconsistent statements during the course of the appeal regarding the onset of his claimed tinnitus disorder.  He testified before the Board that his tinnitus appeared during service, but more recently told the June 2011 VA examiner that the onset of tinnitus was 10 to 20 years ago, or 1991, some 11 years after discharge from active duty.  

Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a tinnitus disability), his post-service private treatment records (which showed no treatment or complaint for tinnitus), the medical opinion of the June 2011 VA examiner, and the lack of competent medical evidence linking tinnitus to the Veteran's service, taken together, outweigh the Veteran's contentions.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinion addressing a relationship between service and tinnitus is against the claim.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current tinnitus disability that is related to noise exposure experienced during active service are deemed not persuasive in view of the medical opinion of the VA examiner and the passage of time between his discharge from service in 1980 and the filing of his January 2005 claim for service connection.  In this case, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In view of the in-service findings of bilateral hearing that were within normal limits, the lengthy period following service without treatment or complaint, the lengthy period following service without a showing of a tinnitus disability, the inconsistent statements of the Veteran as to the onset of his tinnitus disorder, and the fact that the Veteran is not service connected for hearing loss, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.  

Given the medical evidence against the claim, for the Board to conclude that the Veteran's tinnitus manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

To the extent that the Veteran has not abandoned his assertion that his tinnitus claim was somehow related to exposure to asbestos during military service, the Board notes that no evidence has been introduced into the record showing either that the Veteran was definitely exposed to asbestos in service or that the development of tinnitus may depend on one's exposure to asbestos.  The record indicates, however, that VA made reasonable efforts to obtain evidence from the Veteran that he had been exposed to asbestos and such evidence was not forthcoming.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

For all the foregoing reasons, the claim for service connection for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Neck

The Veteran seeks service connection for a neck disorder.  As was the case with his tinnitus claim, the Veteran originally asserted that his neck disorder was due to his exposure to asbestos while in service.  However, when VA requested the Veteran's assistance in developing that part of his claim related to asbestos exposure, the Veteran only replied that he supposed that he was exposed to cigarettes and toxic substances while in service and thought that VA would provide a test to determine if he had been exposed to asbestos.  His service connection claim for shortness of breath has not as yet been decided.  

Service treatment records show that the Veteran was seen in November 1974 for back pain as well as a sharp pain in the back of his neck.  Possible muscle strain was noted.  

An April 1976 service treatment indicated that the Veteran was seen for pain from the left superior trapezius, noted as approximately on the right side of the base of his neck, downward into the right scapular region.  Impression was cervical strain.  Later that month he was seen on two more occasions for his neck muscle strain.  On that last occasion he admitted to mild relief.  Range of motion was normal and the Veteran was able to turn his neck adequately to the right and left without distress.  

On an April 1978 report of medical history the Veteran reported that his neck was "a little stiff."  

His April 1980 discharge examination revealed no neck or other musculoskeletal abnormalities.  On his contemporaneous report of medical history the Veteran complained of recurrent back pain, but there is no notation related to the cervical spine.  

Post-service, an August 2000 private medical record showed the Veteran was positive for back or neck pain.  

Private medical records from the Veteran's chiropractor, Dr. B.D.C., dated from June 2005 to August 2008, showed treatment for back pain.  

An August 2005 private medical record noted an incision on the right side of the neck which the Veteran said was secondary to a carotid endarterectomy.  

A January 2007 private medical record revealed that the Veteran was seen by his osteopath for various complaints.  An assessment of cervical radiculopathy was noted.  This record and private medical records dated in March 2007, April 2007, May 2007, August 2007 and October 2007 noted a brief examination of the Veteran's neck.  There was no lymphadenopathy, mobility was normal, there was no venous jugular distention when he was in a sitting position, carotids were peripheral, and no bruits were auscultated.  

A February 2007 private medical record noted a 75 percent to 80 percent improvement in the Veteran's neck.  It was noted that the Veteran felt that between physical therapy and his chiropractor he was now much better.  

During his April 2007 Board hearing, the Veteran testified that he hurt his neck in service after an incident with a buffer on board his submarine.  He said that he only weighed about 125 pounds then and someone decided they needed to take one of those big floor buffers down on the submarine to polish a tile floor.  A rope was tied to the handle of the buffer and it was placed over the hatch.  The Veteran was told to hold this rope to lower the buffer into the submarine, but the two crewmen who had maneuvered the buffer over the hatch then let go.  (See hearing transcript at p. 9).  He complained of the sudden impact which pulled his entire right side.  His neck was stiff and sore and while he could turn his head all the way one way the other way was "locked."  (Id. at 13).  He said that he was treated at the naval shipyard with muscle relaxers and pain pills and that his symptoms had never completely gone away.  (Id. at pp. 9-10).  He testified that his neck never did feel better and that he had neck problems at the time of discharge and even today.  He could not recall any diagnosis for his neck complaints.  (Id. at 14).  

The Veteran underwent a VA examination in June 2011.  The Veteran complained of a constant dull aching pain since an inservice incident when he felt pain in his neck and upper back.  He also reported stiffness on turning his head to the left.  He denied surgery or any magnetic resonance imaging (MRI) scan.  Post-service, he said that he occasionally saw a chiropractor, which was slightly helpful, and took pain medications and muscle relaxers, which he claimed were somewhat helpful.  

On examination, a below-the-knee amputation on the right was noted with a prosthesis in place.  The neck presented with a normal appearance, but some limited range of motion.  X-ray studies of the cervical spine showed degenerative changes, which were noted as severe at the C1-2 and C5-C6 levels.  Diagnosis was cervical spine degenerative joint disease.  

The VA examiner opined that it was less likely than not that any current neck disorder was caused or aggravated by a disease or injury in service.  She noted a nearly 30-year gap in the medical records for complaints of, or treatment for, any neck problems in service and his diagnosis of cervical radiculopathy in January 2007.  She thought it was most likely that the Veteran would have presented for treatment of his neck condition during this time span if it was severe enough to have disabling effects.  The VA examiner noted that the natural course of a neck strain was to improve without sequela over the intervening weeks or months, just as the service treatment records did not indicate ongoing symptoms or that the Veteran developed a chronic condition of neck pain while in service.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current neck disorder, diagnosed as cervical spine degenerative joint disease, was incurred as a result of any established event, injury, or disease during active service.  While the Board notes that there is medical evidence of a cervical strain or a stiff neck during service, his discharge examination showed no abnormalities of the cervical spine.  

Further, medical records associated with the claims file do not show a diagnosis of cervical radiculopathy or cervical spine degenerative joint disease until several decades after discharge from active service.  In view of the medical evidence of record, aside from the Veteran's testimony there is no persuasive evidence of continuity of symptomatology from active duty service until the 2011 VA examination that diagnosed his current degenerative joint disease, and this weighs against the Veteran's claim as well.  

Moreover, the Veteran has not provided any persuasive medical evidence to demonstrate that any current cervical spine disability was caused by or was a result of his period of active service.  The opinion of the June 2011 VA examiner is persuasive that the Veteran's degenerative joint disease is not related to active duty because she explained that the natural course of a neck strain, such as the Veteran experienced in service, was to improve without sequela over the intervening weeks or months, just as the service treatment records in this case demonstrated.  The VA examiner noted that at discharge no chronic neck disorder was noted and that cervical radiculopathy was not diagnosed until January 2007, or nearly 27 years after the Veteran's discharge from active duty.  Further, this VA examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  

There is no medical opinion suggesting that the Veteran's cervical spine disability is related to his neck strain in service.  

To the extent that the Veteran has not abandoned his assertion that his neck disorder was somehow related to exposure to asbestos during military service, the Board notes that no evidence has been introduced into the record showing either that the Veteran was definitely exposed to asbestos in service or that the development of cervical spine degenerative joint disease may depend on one's exposure to asbestos.  The record indicates, however, that VA made reasonable efforts to obtain evidence from the Veteran that he had been exposed to asbestos and such evidence was not forthcoming.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a neck disorder because there is no evidence in the record that any degenerative changes to the cervical spine developed within one year of the Veteran's separation from active duty service in May 1980.  See 38 C.F.R. §§ 3.307, 3.309.  

In reviewing the Veteran's claim the Board has considered the assertions that the Veteran has advanced on appeal.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran cannot establish a service connection claim on the basis of his assertions alone under the circumstances of this case.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  

In specific regard to his neck claim, the Veteran's contention that his cervical spine condition might be related to neck strain in service when his body was yanked or jerked by the weight of a floor buffer machine is not credible or persuasive in view of the fact the resulting cervical strain had resolved in April 1976, or certainly in the time period shortly after April 1978 when a stiff neck was last noted in the service treatment records.  While the Board does not doubt the sincerity of the Veteran's belief that his neck complaint is related to his period of active duty, this claim turns on medical matters: the diagnosis of any current disorder and its relationship to the Veteran's period of service.  

To the extent that the Veteran is able to observe and articulate continuity of neck degenerative joint disease since service, these opinions are outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing competent medical evidence of a cervical strain that resolved before discharge) and post-service treatment records (showing treatment for neck pain and the development of degenerative joint disease years after discharge with no persuasive medical evidence linking the Veteran's current neck disorder to service) outweigh the Veteran's contentions.  

Significantly, the Board points out that the June 2011 VA examiner considered the Veteran's statements, but found them unpersuasive in view of the medical evidence that was contrary to the Veteran's assertions.  The Board finds the Veteran to be competent and assumes him credible to state he had neck symptoms since service.  However, in view of the medical evidence as a whole and the negative VA medical opinion which took account of the Veteran's assertions, the Board does not find the Veteran competent to state that any pain and injury in service is related to his currently diagnosed cervical spine degenerative joint disease.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a neck disorder that is related to active service is not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Questions of medical diagnosis and causation are generally within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of his claim.  

For the foregoing reasons, the claim for service connection for a neck disorder must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for tinnitus is denied.  

Service connection for a neck disorder, diagnosed as cervical spine degenerative joint disease, is denied.  


REMAND

Unfortunately, a remand is required for the remaining issue in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Concerning the Veteran's claim for service connection for blurred vision, the Board notes that a VA examination was undertaken by a VA optometrist in June 2011, as requested in the Board's October 2007 and May 2011 remands.  However, after stating an opinion that macular degeneration, right eye greater than left eye, and pseudophakia in each eye were neither caused by nor aggravated by a disease or injury in service, the VA examiner failed to provide any rationale to explain this finding.  The Board also notes that the Veteran's representative, in his September 2012 brief, has requested a remand of this claim for an adequate medical opinion, to include a complete rationale.  In addition, the report of examination failed to address any of the Veteran's lay assertions as to the events he claims happened in service and why these events did not lead to his current eye or vision disorders.  (See transcript of April 2007 Board hearing at pp. 19-21).  Further, the VA examiner failed to consider whether the Veteran's recent cataracts were related to service and did not provide an opinion on whether any residuals of the Veteran's recent bilateral cataract surgeries are service related.  

Consequently, another VA medical opinion is warranted.  

On remand, the Veteran should be invited to submit any evidence, from private or VA medical records, that shows he has a current eye or vision disorder.  If he does so, the RO/AMC should then determine if the June 2011 VA reviewer needs to address any other medical questions, based on this new evidence, in the clarifying opinion being requested in this remand.  The RO/AMC is also instructed that if the June 2011 VA reviewer is unable to provide the medical opinion requested in this remand without examining the Veteran, or the reviewer is unavailable, then an appropriate VA eye or vision examination shall be scheduled with the Veteran being notified of the consequences for failing to appear for an examination.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to submit any evidence of a current eye or vision disorder that is not already associated with the claims file.  If the Veteran signs appropriate releases, then the RO/AMC shall attempt to obtain for him and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the claims file shall be forwarded to the VA optometrist who conducted the June 2011 VA examination of the Veteran's blurred vision claim for clarification of the given nexus opinion.  After reviewing the claims file, in particular the Veteran's hearing testimony related to his blurred vision claim (see hearing transcript at pp. 19-21), the June 2011 VA examiner must provide a rationale for the finding that the Veteran's current eye condition (whether macular degeneration, pseudophakia, or the residuals of cataract surgery) was not caused by or aggravated by a disease or injury in service.  

3.  If the June 2011 VA reviewer cannot provide the requested medical opinion without an examination, or if the June 2011 VA examiner is unavailable, then the RO/AMC shall schedule the Veteran for an appropriate examination.  In that case, the Veteran should be apprised of the consequences for his failure to report for a VA examination pursuant to 38 C.F.R. § 3.655.  

If a VA examination is conducted by someone other than the VA optometrist who conducted the June 2011 VA examination, then this examiner is requested to determine the current nature and etiology of the Veteran's claimed blurred vision disorder.  He or she must review the claims folder, in particular the Veteran's hearing transcript at pp. 19-21.  Following examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current eye disorder(s) (whether macular degeneration, or pseudophakia, or the residuals of cataract surgery) is causally related to the Veteran's period of active service.  

4.  When the development requested has been completed, the issue on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


